    Case: 1:19-cv-03711 Document #: 82 Filed: 03/09/20 Page 1 of 7 PageID #:341




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

STEWART ABRAMSON, on behalf of                    )
himself and others similarly situated,            )
                                                  )
               Plaintiff,                         )
                                                  )          No. 19 C 3711
       v.                                         )
                                                  )          Judge Sara L. Ellis
CONNECTED MARKETING, LLC,                         )
THE PROSSEN AGENCY, LLC,                          )
THE WALLING AGENCY, LLC, and                      )
THE ALLSTATE CORPORATION,                         )
                                                  )
               Defendants.                        )


                                    OPINION AND ORDER

       After Stewart Abramson received unwanted telemarketing calls advertising Allstate

insurance policies, he filed this lawsuit against Defendants Connected Marketing, LLC

(“Connected Marketing”), The Prossen Agency, LLC (“Prossen”), The Walling Agency, LLC

(“Walling”), and The Allstate Corporation (“Allstate”). Abramson alleges that Defendants

violated the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., by calling

his cellular phone using an automatic telephone dialing system. Defendants Prossen and Walling

move to dismiss Abramson’s claims for lack of personal jurisdiction, and Prossen additionally

moves to dismiss for lack of standing. The Court finds that Abramson has failed to establish that

Prossen and Walling have sufficient contacts with Illinois to subject them to jurisdiction in this

Court. Accordingly, this Court grants Prossen and Walling’s motions to dismiss.
     Case: 1:19-cv-03711 Document #: 82 Filed: 03/09/20 Page 2 of 7 PageID #:342




                                           BACKGROUND 1

        Abramson, a resident of Pennsylvania, has a cellular telephone number with a

Pennsylvania area code. On December 13, 2018 and May 3, 2019, Abramson received separate

calls from individuals calling on behalf of Allstate. Both calls came from non-working phone

numbers with Pennsylvania area codes and included a lengthy pause before a live agent came on

the line. On each date, the caller transferred Abramson to an employee of Prossen and Walling

respectively, who attempted to sell Abramson Allstate insurance policies. The Walling

employee sent Abramson a follow-up e-mail entitled “Hello from Allstate.” Doc. 44 ¶ 47. Both

Allstate and Connected Marketing are Illinois corporations. Connected Marketing provided

Abramson’s contact information to Allstate through Prossen.

        Prossen and Walling are insurance agencies associated with Allstate. Both Pennsylvania

corporations, they have offices in and operate out of Pennsylvania. Prossen and Walling do not

conduct business in Illinois, are not registered to do business in Illinois, and do not have a

registered agent in Illinois. They do not contact Illinois residents to sell insurance policies or

contact Pennsylvania residents to sell Illinois policies. Prossen is solely licensed in Ohio and

Pennsylvania, and Walling is solely licensed in New York, Ohio, and Pennsylvania.

        Prossen and Walling’s websites and offices feature prominent Allstate branding. Prossen

uses an allstate.com e-mail domain, and Walling’s contact page requires visitors to consent to

Allstate’s review of any e-mail communications. But both Prossen and Walling’s websites

feature disclaimers specifically identifying their state licensing and directing prospective out-of-

state customers to search allstate.com for another Allstate agent.


1
 In addressing the motions to dismiss, the Court is not limited to the pleadings. See Purdue Research
Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). Therefore, the facts in this section
are taken from the complaint and the additional documents submitted by the parties. The Court resolves
all factual conflicts and draws all reasonable inferences in Abramson’s favor. Id. at 782–83.

                                                     2
    Case: 1:19-cv-03711 Document #: 82 Filed: 03/09/20 Page 3 of 7 PageID #:343




                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(2) challenges whether the Court has jurisdiction

over a party. The party asserting jurisdiction has the burden of proof. See Tamburo v. Dworkin,

601 F.3d 693, 701 (7th Cir. 2010). The Court may consider affidavits and other competent

evidence submitted by the parties. Purdue Research, 338 F.3d at 782. If the Court rules on the

motion without a hearing, the plaintiff need only establish a prima facie case of personal

jurisdiction. GCIU-Emp’r Ret. Fund v. Goldfarb Corp., 565 F.3d 1018, 1023 (7th Cir. 2009).

The Court will “read the complaint liberally, in its entirety, and with every inference drawn in

favor of” the plaintiff. Cent. States, Se. & Sw. Areas Pension Fund v. Phencorp Reinsurance

Co., 440 F.3d 870, 878 (7th Cir. 2006) (quoting Textor v. Bd. of Regents of N. Ill. Univ., 711

F.2d 1387, 1393 (7th Cir. 1983)). “[O]nce the defendant has submitted affidavits or other

evidence in opposition to the exercise of jurisdiction,” however, “the plaintiff must go beyond

the pleadings and submit affirmative evidence supporting the exercise of jurisdiction.” Purdue,

338 F.3d at 783. The Court resolves any dispute concerning relevant facts in the plaintiff’s

favor. Id. at 782–83. The Court must consider each defendant’s contacts with the state

individually. Id. at 784.

                                            ANALYSIS

       Prossen and Walling each argue that the Court does not have personal jurisdiction over

them, and Prossen also contends that Abramson lacks standing. Although Prossen’s standing

argument implicates the Court’s subject matter jurisdiction, the Court has discretion to decide

matters of personal jurisdiction first. See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp.,

549 U.S. 422, 430–31 (2007) (“[T]here is no mandatory ‘sequencing of jurisdictional issues.’ In

appropriate circumstances, . . . a court may dismiss for lack of personal jurisdiction without first



                                                  3
    Case: 1:19-cv-03711 Document #: 82 Filed: 03/09/20 Page 4 of 7 PageID #:344




establishing subject-matter jurisdiction.” (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,

578, 584 (1999)). The Court, therefore, first turns to the question of personal jurisdiction.

        Abramson brings claims under the TCPA. The TCPA does not authorize nationwide

service of process, 47 U.S.C. § 227, and so the Court may exercise jurisdiction over Prossen and

Walling only if authorized by the United States Constitution and Illinois law, Bakov v. Consol.

Travel Holdings Grp., Inc., No. 15 C 2980, 2016 WL 4146471, at *1 (N.D. Ill. Aug. 4, 2016).

Illinois “permits its courts to exercise personal jurisdiction on any basis permitted by the

constitutions of both Illinois and the United States.” be2 LLC v. Ivanov, 642 F.3d 555, 558 (7th

Cir. 2011); 735 Ill. Comp. Stat. 5/2-209. To the extent the federal constitutional and Illinois

statutory inquiries diverge, “the Illinois constitutional standard is likely more restrictive than its

federal counterpart,” but both essentially focus on whether exercising jurisdiction over a

defendant is fair and reasonable and thus a single inquiry suffices. KM Enters., Inc. v. Global

Traffic Techs., Inc., 725 F.3d 718, 732 (7th Cir. 2013); C.H. Johnson Consulting, Inc. v.

Roosevelt Rds. Naval Station Lands & Facilities Redevelopment Auth., No. 1:12-cv-08759, 2013

WL 5926062, at *2 (N.D. Ill. Nov. 5, 2013). The Court, thus, asks one question: do Prossen and

Walling have “certain minimum contacts with [Illinois] such that the maintenance of the suit

does not offend ‘traditional notions of fair play and substantial justice[?]’” Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945) (quoting Millikin v. Meyer, 311 U.S. 457, 463 (1940)).

Minimum contacts exist where “the defendant’s conduct and connection with the forum State are

such that he should reasonably anticipate being haled into court there.” World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980).

        Personal jurisdiction comes in two forms: general and specific. uBID, Inc. v. GoDaddy

Grp., Inc., 623 F.3d 421, 425 (7th Cir. 2010). Abramson argues only that the Court has specific



                                                   4
     Case: 1:19-cv-03711 Document #: 82 Filed: 03/09/20 Page 5 of 7 PageID #:345




personal jurisdiction over Prossen and Walling, and the Court limits its analysis accordingly. 2

Specific jurisdiction exists “when the defendant purposefully directs its activities at the forum

state and the alleged injury arises out of those activities.” Mobile Anesthesiologists Chicago,

LLC v. Anesthesia Assocs. of Houston Metroplex, P.A., 623 F.3d 440, 444 (7th Cir. 2010). “The

exercise of specific personal jurisdiction must also comport with traditional notions of fair play

and substantial justice.” The Court looks to the “defendant’s suit-related conduct” and its

connection to the forum state; “a defendant’s relationship with a plaintiff or third party, standing

alone, is an insufficient basis for jurisdiction.” Walden v. Fiore, 571 U.S. 277, 283, 286 (2014);

Philos Techs., Inc. v. Philos & D, Inc., 802 F.3d 905, 915–16 (7th Cir. 2015). The Court

considers “whether the conduct underlying the claims was purposely directed at the forum state,”

looking at whether Prossen and Walling engaged in “(1) intentional conduct (or ‘intentional and

allegedly tortious’ conduct); (2) expressly aimed at the forum state; (3) with the defendant’s

knowledge that the effects would be felt—that is, the plaintiff would be injured—in the forum

state.” Tamburo v. Dworkin, 601 F.3d 693, 702–03 (7th Cir. 2010).

        Abramson appears to acknowledge that his claims do not arise from any contact Prossen

and Walling had with him in Illinois. Instead, he argues that Prossen and Walling purposefully

directed their activities at Illinois through their connection with Allstate, an Illinois company,

because the purpose of the calls that caused the injury was to sell Allstate insurance policies.

According to Abramson, because Prossen and Walling hold themselves out to the public as

Allstate agents, they should have expected to be haled into court in Illinois in connection with

their insurance business.



2
 Even had Abramson argued that the Court has general jurisdiction over Prossen and Walling, the Court
would have disagreed because neither has such “continuous and systematic” contacts with Illinois so as to
“approximate physical presence.” See Felland v. Clifton, 682 F.3d 665, 636 (7th Cir. 2012).

                                                   5
     Case: 1:19-cv-03711 Document #: 82 Filed: 03/09/20 Page 6 of 7 PageID #:346




        The parties disagree as to how to characterize Prossen and Walling’s relationship with

Allstate. Even treating Prossen and Walling as Allstate’s agents, that connection does not

subject them to jurisdiction in this state because the Court must assess their contacts with Illinois

in connection with the marketing calls to Abramson separately. See Calder v. Jones, 465 U.S.

783, 790 (1984) (“Petitioners are correct that their contacts with California are not to be judged

according to their employer’s activities there. . . . Each defendant’s contacts with the forum State

must be assessed individually.”); Cent. States, Se. & Sw. Areas Pension Fund v. Reimer Express

World Corp., 230 F.3d 934, 943 (7th Cir. 2000) (“[A]ffiliation with a corporation, without more,

is not a sufficient minimum contact.”). And Abramson has not demonstrated how the lawsuit

arises out of Prossen or Walling’s contacts with Illinois. Abramson received the telephone calls

outside of Illinois on a cellular telephone with a Pennsylvania area code. Although Prossen and

Walling sought to sell him Allstate policies, nothing supports Abramson’s contention that

because Allstate is based in Illinois, Prossen and Walling sold Illinois Allstate policies. Instead,

Prossen and Walling only sold policies for states in which they held licenses. In making calls to

Abramson, then, they directed their Pennsylvania-based insurance business at a Pennsylvania

resident in Pennsylvania, not at Illinois, and Abramson cannot demonstrate an injury in this state.

Cf. Lowe v. CVS Pharmacy, Inc., 233 F. Supp. 3d 636, 643 (N.D. Ill. 2017) (“Implicit in

[Tamburo’s] third requirement is that an injury occurred that is based in the forum state.”). Even

considering the fact they represented themselves as Allstate agents, because Prossen and Walling

did not “market[ ] to or solicit[ ] sales in Illinois, or sell[ ] [their] services or products to Illinois

customers,” the Court cannot find that they purposefully availed themselves of Illinois so as to

subject themselves to this Court’s jurisdiction. Sojka v. Loyalty Media LLC, No. 14-cv-770,

2015 WL 2444506, at *3 (N.D. Ill. May 20, 2015); see also Mackey v. IDT Energy, Inc., No. 18



                                                     6
       Case: 1:19-cv-03711 Document #: 82 Filed: 03/09/20 Page 7 of 7 PageID #:347




C 6756, 2020 WL 108431, at *2 (N.D. Ill. Jan. 9, 2020) (collecting cases finding no personal

jurisdiction over “defendants sued by out-of-state plaintiffs for out-of-state injuries, including in

the context of claims asserted under the TCPA”). Therefore, the Court dismisses Abramson’s

claims against Prossen and Walling for lack of personal jurisdiction. 3

                                              CONCLUSION

          For the foregoing reasons, the Court grants Prossen and Walling’s motions to dismiss

[34, 58]. The Court dismisses Abramson’s claims against Prossen and Walling without

prejudice.



Dated: March 9, 2020                                               ______________________
                                                                   SARA L. ELLIS
                                                                   United States District Judge




3
    Given this disposition, the Court need not address Prossen’s standing argument.

                                                      7
